Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
Claims 1, 4-7 and 10-19 is pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.
 

Action Summary

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.
Claims 1, 4-8, 10-22 and 24-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (U.S. Publication 2011/0275639) of record and /or Jayne (Randomized Trial of C5a Receptor Inhibitor Avacopan in ANCA-Associated Vasculitis, J. Am Soc Nephrol, April 2017, 28(9), 2756-2767) in view of O’Reily (Urinary Soluble .


Response to Arguments
	Applicant argues that O’Reilly does not provide an expectation that ANCA-AV remission with avacopan will correlate temporally with sCD163 levels. This argument has been fully considered but has not been found persuasive. O’Reily teaches that a highly specific association between active renal vasculitis and the level of urinary sCD163.  It would have been obvious to one of ordinary skills in the art that there is a direct correlation between active renal vasculitis and level of sCD163.  Additionally, the instant claims are not drawn to the remission of ANCA-AV with the administration of avacopan rather the instant claims are drawn to the treatment of ANCA-AV with the administration of avacopan.  Applicants are respectively reminded that this is an obviousness rejection and not a anticipatory rejections.  Therefore, all of the should be considered in the combination.
	Applicants argue that there are association of Scd163 and monocytes-macrophages and that there are distinctions between nurtrophils and monocyte-macrophages.  This argument has been fully considered but has not been found persuasive.  O’Reilly teaches specific biomarker that can separate active renal vasculitis from other causes of renal dysfunction is lacking, with a kidney biopsy often being required. Soluble CD163 (sCD163), shed by monocytes and macrophages, has been reported as a potential biomarker in diseases associated with excessive macrophage activation.  Applicants appear to argue the mechanism of action which does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. 
	Applicants argue that a person of skill in the art would not reasonable expect avacopan treatment to directly alter expression level of a cluster of differentiation associated with monocytes-macrophages.  This argument has been fully considered but has not been found persuasive.  First, the instant claims are drawn to a method for treating ANCA-associated vasculitis, the expression level of a cluster of differentiation associated with monocytes-macrophages would consequently occur upon the administration of avacopan with a reasonable expectation of success absence evidence to the contrary. Additionally, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter 
 	
	Applicants again argue that unexpected discovery that the rapid improvement in kidney inflammation in ANCA-AV patients receiving avacopan temporally correlates with a subjects urinary soluble CD163 (sCD163) to creatinine ratio.  As evidence by Figures 1 and 3.  This argument has been fully considered but has not been found persuasive.     In looking to figures 1 and 3, it appears that the combination of avacopan and low dose of prednisone demonstrated better results than avacopan alone, this is not unexpected results since the instant claims do not recite the combination of avacopan and prednisone.  Additionally, there are no doses of avacopan nor prednisone disclosed in the figures. Thus, applicant has not demonstrated unexpected results.  
	Applicants again argue that the examiner will appreciate that neutrophils and monocyte-macrophages are not the same type of cells.  This argument has been fully considered but has not been found persuasive.  O’Reilly teaches specific biomarker that can separate active renal vasculitis from other causes of renal dysfunction is potential biomarker in diseases associated with excessive macrophage activation.  Fan discloses a method or Inhibiting C5aR in a human in need thereof, the method comprising administering to the human a therapeutically effective amount of avacopan (a method for treating patients suffering from conditions that are responsive to CSa receptor modulation i.e., inflammatory disorders, comprising administering to a human patient an effective amount of a C5a receptor antagonist compound i.e., (2R.3S) -2-(4-Cyc;opentylaminophenyl)-1-(2-fluaro-6-metbyibenzoyi)plperidine-3-carboxylic acid (4-methyl-3-bi'luoromethylphenyl)amide for Inhibiting C5a binding to CSa receptor.  Jayne teaches that adults with newly diagnosed or relapsing vasculitis received placebo plus prednisone starting at 60 mg daily (control group), avacopan (30 mg, twice daily) plus reduced-dose prednisone (20 mg daily), or avacopan (30 mg, twice daily) without prednisone.  Therefore, taken the cited art, it would have been obvious to administer avacopan to treat ANCA-associated vasculitis with renal involvement in a individual because it known in the art that avacopan is useful in the treatment of ANCA-associated vasculitis as disclose by Fan and Jayne.  And it is also known that a highly specific association between active renal vasculitis and the level of urinary sCD163 as disclosed by O’Reilly.  Thus, since it is known that avacopan is useful in the treatment of ANCA-associated vasculitis and that sCD163 has a known association between renal vasculitis and levels of uninary sCD163 (as a biomarker), it would have been obvious to one of ordinary skills in the art to administer avacopan to a subject that has elevated levels of sCD163 with a reasonable expectation of success absence evidence to the contrary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (U.S. Publication 2011/0275639) of record and /or Jayne (Randomized Trial of C5a Receptor Inhibitor Avacopan in ANCA-Associated Vasculitis, J. Am Soc Nephrol, April 2017, 28(9), 2756-2767) in view of O’Reily (Urinary Soluble CD163 IN Active Renal Vasculitis) all are of record .

Fan discloses a method or Inhibiting C5aR in a human in need thereof, the method comprising administering to the human a therapeutically effective amount of avacopan (a method for treating patients suffering from conditions that are responsive to CSa receptor modulation i.e., inflammatory disorders, comprising administering to a human patient an effective amount of a C5a receptor antagonist compound i.e., (2R.3S) -2-(4-Cyc;opentylaminophenyl)-1-(2-fluaro-6-metbyibenzoyi)plperidine-3-carboxylic acid (4-methyl-3-bi'luoromethylphenyl)amide for Inhibiting C5a binding to CSa receptor; paragraphs [0094]-[0095], [0099], [0101], [0110], ]0174]-[0175;j. Fan discloses in the background that C5a plays important roles in inflammation and tissue injury (paragraph 0011).  Fan discloses that vasculitic diseases are characterized by inflammation of the vessels (paragraph 103).
Jayne teaches that adults with newly diagnosed or relapsing vasculitis received placebo plus prednisone starting at 60 mg daily (control group), avacopan (30 mg, twice daily) plus reduced-dose prednisone (20 mg daily), or avacopan (30 mg, twice daily) without prednisone. All patients received cyclophosphamide or rituximab. The primary efficacy measure was the proportion of patients achieving a ≥50% reduction in Birmingham Vasculitis Activity Score by week 12 and no worsening in any body system (abstract).  Avacopan, previously called CCX168, is an orally administered small-molecule C5aR antagonist that blocks the effects of C5a,21 and prevented the development of GN induced by anti-myeloperoxidase antibodies in a murine model of AAV.  Jayne teaches that the study ran from October 12, 2011 (first patient enrolled) until January 18, 2016. Patient disposition is shown in Figure 1. The demographics and baseline characteristics were statistically similar among the three groups (no P values 
Fan does not disclose a method for inhibiting C5aR utilizing a C5a receptor antagonist, such that the level of plasma complement factor Bb, C3a, or C5a does not significantly change in the human upon treatment.
Jain discloses a method for inhibiting C5aR utilizing a C5a receptor antagonist, such that the level of plasma complement factor C5a does not significantly change in the human upon treatment (No change in CSa levels observed treated with avacopan with no prednisone; Specification, paragraphs [0015], [0016]) (the C5a receptor antagonist PWX205 that inhibits C5a activity', prevented colon inflammation in mice, resulted in significant attenuation in inflammation, and had no significant effect on C5a levels; abstract, page 491, column 1, figure IB; page 401, column 2, second paragraph). 
	O’Reilly teaches specific biomarker that can separate active renal vasculitis from other causes of renal dysfunction is lacking, with a kidney biopsy often being required. Soluble CD163 (sCD163), shed by monocytes and macrophages, has been reported as a potential biomarker in diseases associated with excessive macrophage activation (abstract).  O’Reily teaches that a highly specific association between active
renal vasculitis and the level of urinary sCD163. There is a strong biologic rationale for this finding as this macrophage. shedding of this protein from the glomerular cell surface
directly into the urine makes it attractive as a potential biomarker. Our key finding was elevated urinary sCD163 levels in patients with active renal vasculitis compared with 
biomarker. In whole blood it is stable for 24 and 48 hours at room temperature and 4°C, respectively, while in plasma it is stable for weeks at 4°C and several years at –20°C.16 Similarly, we have found that in urine sCD163 is stable for at least 1 week at room temperature.  This stability means that variations in the collection and processing of samples are unlikely to be a determining factor in marker is strongly expressed in glomerular crescents.  O’Reilly teaches that sCD163 is a highly stable protein,making it an attractive clinical biomarker. In whole blood it is stable for 24 and 48 hours at room
temperature and 4°C, respectively, while in plasma it is stable for weeks at 4°C and several years at –20°C.16 Similarly, we have found that in urine sCD163 is stable for at least 1 week at room temperature.  This stability means that variations in the collection and processing of samples are unlikely to be a determining factor in the assay result (page 2913).

Thus, it would have been suggested to a person of ordinary skill in the art, at the time of the invention, that a method of inhibiting C5aR with the CSa receptor antagonist compound avacopan, as previously disclosed by Fan, which may be utilize for treating inflammation (inventive compounds can be used for treating patients suffering Tom conditions that are responsive to C5a receptor modulation i.e., inflammatory disorders; paragraphs [0099], [3101]), would have resulted wherein the level of plasma complement factor C5a does not significantly change, given that inhibiting C5aR utilizing the CSa receptor antagonist PMX205 results in no significant change in the 

It would have been obvious to one of ordinary skills in the art that upon administering Avacopan to treat ANCA-associated vasculitis would decreases the sCD163 to creatinine ratio in a urinary sample from the individual subsequent to administration of the C5aR antagonist by at least 50% as compared to the sCD163 to creatinine ratio in a urinary sample from the individual prior to administration of the C5aR antagonist with the same administration of avacopan (same composition) to treat ANCA-associated vasculitis (same patient population) in view of Jayne and Fan.
It would have been obvious to one of ordinary skills in the art that upon administering Avacopan to treat ANCA-associated vasculitis would consequently improve kidney inflammation in the individual with the same administration of avacopan (same compound) for the treatment of ANCA-associated vasculitis (same patient population).  Additionally, it is known in the at that avacopan is useful in the treatment of inflammation as disclosed by both Fan and Jayne with a reasonable expectation of success absence evidence to the contrary.
	It would have been obvious to optimize the dosing of avacopan since it is known in the art that avacopan is administered in a effective dosage (e.g. 30 mg BID as taught by Jayne) as disclosed by Pan.  With regard to the ranges disclosed by Jayne which 
	With regards to the length of time of administering Avacopan, since it is known in the art to administer avacopan for at least a period of 12 weeks, it would have been obvious to administer avacopan for longer periods of time depending upon the seriousness of the subject’s disease and response thereof in which is well within the knowledge of an skilled artisan (e.g. physician) with a reasonable expectation of success.
 
	
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 4-8 and 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,191,756. Although the claims at issue are not identical, they are not patentably distinct from each other because both application are drawn to a method of treating ANCA-associated vasculitis with the administration of avacopan.  The difference between the ‘756 patent and the instant application is that the ‘756 patent recites ‘human having a reduced ability to fight infections”.  However, it would have been obvious to that upon administering avacopan to treat ANCA-associated vasculitis would treat also treat patients with reduced ability to fight infections with the same administration of avacopan (same compound) to treat ANCA-associated vasculitis (same patient population) with a reasonable expectation of success absence evidence to the contrary.  Therefore, the instant application and the ‘756 possess overlapping scopes of inventions.


Conclusion
Claims 1, 4-8 and 10-19 is rejected.
No claims are allowed.

Communication
			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHRIEN A CRUZ/           Primary Examiner, Art Unit 1627